—Appeal from an order of the Supreme Court (Spain, J.), entered August 25, 1992 in Albany County, which, inter alia, denied defendant’s motion for summary judgment dismissing the complaint.
Following plaintiffs delay in responding to a demand by defendant for a bill of particulars, defendant moved for an unconditional order of preclusion and also for summary judgment dismissing the complaint on the ground that, absent the precluded material, no triable issue of fact would be presented. Supreme Court denied the motion except to the extent of granting a conditional order of preclusion requiring plaintiff to file the bill of particulars within 30 days. In our view, the issuance of a conditional order of preclusion was well within Supreme Court’s discretion and was fully warranted under the facts of this case.
Mikoll, J. P., Yesawich Jr., Mercure and Casey, JJ., concur. Ordered that the order is affirmed, with costs.